NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CITLALY GUZMAN DOMINGUEZ;                        No.   17-70772
YOSHUA GUZMAN DOMINGUEZ,
                                                 Agency Nos.      A201-026-098
                Petitioners,                                      A206-677-958

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted March 17, 2022**
                                San Francisco, California

Before: CHRISTEN and BRESS, Circuit Judges, and LYNN,*** District Judge.

      Citlaly Guzman Dominguez and her son Yoshua (collectively, “petitioners”),

citizens of Mexico, petition for review of a Board of Immigration Appeals (BIA)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Barbara M. G. Lynn, Chief United States District Judge
for the Northern District of Texas, sitting by designation.
decision dismissing their appeal of an Immigration Judge (IJ) order denying their

claims for asylum, withholding of removal, and protection under the Convention

Against Torture (CAT). We review for substantial evidence and may grant relief

only if the record compels a contrary conclusion. Yali Wang v. Sessions, 861 F.3d

1003, 1007 (9th Cir. 2017). We have jurisdiction under 8 U.S.C. § 1252 and deny

the petition.

      1.        “To be eligible for asylum, a petitioner has the burden to demonstrate a

likelihood of ‘persecution or a well-founded fear of persecution on account of race,

religion, nationality, membership in a particular social group, or political opinion.’”

Sharma v. Garland, 9 F.4th 1052, 1059 (9th Cir. 2021) (quoting 8 U.S.C.

§ 1101(a)(42)(A)). “To be eligible for withholding of removal, the petitioner must

discharge this burden by a clear probability.” Id. (quotation omitted).

      Petitioners concede they have not suffered past persecution. And assuming

without deciding that their proposed social group (persons who participated in a

town “self-defense” group) is cognizable, substantial evidence supports the BIA’s

determination that petitioners did not demonstrate a well-founded fear of future

persecution because of a protected ground. Petitioners described only a limited role

in their town’s self-defense group, and the record does not establish that any of the

incidents they described occurred because the victims had participated in or

supported the self-defense group.


                                            2
      The record thus permitted the BIA to conclude that petitioners had at most

demonstrated a fear of future harm based on generalized violence, which is

insufficient. See, e.g., Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151 (9th Cir. 2010)

(“Asylum is not available to victims of indiscriminate violence, unless they are

singled out on account of a protected ground.”); Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (explaining that attacks that are motivated by “theft or random

violence” bear no nexus to a protected ground). We also reject as unsupported

petitioners’ assertions that the BIA failed to consider their evidence. Therefore,

substantial evidence supported the BIA’s denial of asylum and withholding of

removal.1

      2.     To obtain CAT relief, petitioners must show that government officials

or private actors with government acquiescence would more likely than not torture

them if they are returned to Mexico. See Garcia-Milian v. Holder, 755 F.3d 1026,

1033 (9th Cir. 2014); 8 C.F.R. § 1208.16(c)(2). The record does not compel the

conclusion that petitioners made this showing. Petitioners have not demonstrated

past torture in Mexico. Nor does the record require the conclusion that, if they

return, petitioners will likely be tortured in Mexico with the participation or



1
 Petitioners did not raise before the BIA that they faced future persecution based on
a pattern or practice of persecution of self-defense groups. We therefore do not
consider this unexhausted argument. See Figueroa v. Mukasey, 543 F.3d 487, 492
(9th Cir. 2008).

                                         3
acquiescence of the Mexican government.

     PETITION DENIED.




                                      4